Exhibit Consent of Independent Accountants We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of Sun Healthcare Group, Inc. of our report dated March 5, 2007 relating to the historical financial statements of Harborside Healthcare Corporation and Subsidiaries, which appears in Sun Healthcare Group Inc.'s Current Report on Form 8-K dated March 12, 2007. We also consent to the reference to us under the heading “Experts” in such Registration Statement. PricewaterhouseCoopers Boston,
